Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Skye Lynn Hargett, Appellant                           Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-19-00161-CR         v.                          1726154). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment and the bill of costs by
changing the assessment of attorney fees from $800.00 to $300.00, and we modify the Order to
Withdraw Funds by changing the amount of court costs, fees and/or fines from $1,654.00 to
$1,154.00. As modified, we affirm the trial court’s judgment.
       We note that the appellant, Skye Lynn Hargett, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                       RENDERED NOVEMBER 18, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk